242 S.E.2d 213 (1978)
35 N.C. App. 666
In the Matter of the WILL of Myrtie D. JOYNER, Deceased.
No. 778SC493.
Court of Appeals of North Carolina.
March 21, 1978.
*214 Joseph H. Davis, Goldsboro, for caveators-appellants.
Herbert B. Hulse and Philip A. Baddour, Jr., Goldsboro, for propounders-appellees.
WEBB, Judge.
The determination of this case depends on the construction of G.S. 31-32 which says:
". . . at the time of . . . the probate thereof in common form, or at any time within three years thereafter, any person entitled under such will, or interested in the estate, may appear in person or by attorney before the clerk of the superior court and enter a caveat to the probate of such will."
If the caveators have any standing to maintain this proceeding, it is as "any person entitled under such will, or interested in the estate." The propounders rely on some of the language of In re Thompson, 178 N.C. 540, 101 S.E. 107 (1919) that a person must have a pecuniary interest in the outcome of a caveat proceeding to have standing to maintain it. They also rely on In re Will of Edgerton, 29 N.C.App. 60, 223 S.E.2d 524 (1976). Thompson holds that the purchasers of land from the heirs at law of the deceased are persons who are interested in the estate and may maintain a caveat. Edgerton holds the son of a testator who before his father's death released all interest in the estate has no standing to caveat the will. We do not believe either case is controlling here.
We hold that under the plain words of the statute the caveators in this case are persons who are "entitled under such will, or interested in the estate." This gives them standing to maintain a caveat to the will. The Superior Court was in error for dismissing the caveat.
In light of this decision, we do not pass on the appeal from the order entered 28 February 1977.
Reversed.
PARKER and VAUGHN, JJ., concur.